Citation Nr: 0331487	
Decision Date: 11/14/03    Archive Date: 11/25/03	

DOCKET NO.  00-02 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
thrombocytopenia purpura.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.


FINDINGS OF FACT

1.  An unappealed February 1973 RO decision denied service 
connection for thrombocytopenia purpura.

2.  Evidence received since the February 1973 decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSION OF LAW

The February 1973 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for thrombocytopenia purpura is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).  The record reflects that 
the veteran and his representative have been provided with a 
statement of the case and supplemental statements of the 
case, as well as a letter in April 2001, informing them of 
the governing legal criteria, the evidence necessary to 
substantiate the veteran's claim, the evidence considered, 
evidentiary development under the VCAA, and the reasons for 
the denial of his claim.  With consideration of the Board's 
decision herein, with respect to reopening the veteran's 
claim, the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished that would result in any additional 
benefit at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the tests established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir.), 
it was noted that while "not every piece of new evidence is 
'material'; we are concerned however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."

The evidence of record at the time of the February 1973 RO 
decision included service medical records.  The claim was 
denied, in 1973, on the basis that the veteran had 
thrombocytopenia purpura prior to his active service and the 
condition was not aggravated during his active service.

Evidence submitted subsequent to the 1973 decision includes a 
July 2002 private treatment record which indicates that the 
veteran's worst episode of thrombocytopenia occurred while he 
was on active service.

With consideration of competent medical evidence indicating 
that the veteran's worst episode of thrombocytopenia purpura 
occurred while he was on active service, the Board concludes 
that the evidence is new because it provides a basis for 
finding a relationship between current disability and the 
veteran's service, and it is material, because it may 
contribute to a more complete picture of the circumstances 
surrounding the origin or any aggravation of the veteran's 
currently manifested thrombocytopenia purpura.  Therefore, 
this evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
thrombocytopenia purpura is granted.  To this extent only, 
the appeal is granted.


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1), to respond to a 
VCAA duty to notify, is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should ask the veteran to 
provide the names and addresses of all 
health care providers, both VA and 
non-VA, who have treated him for 
thrombocytopenia purpura since his active 
service.  After obtaining any necessary 
releases, the RO should contact the 
identified health care providers and 
request copies of all records relating to 
treatment of the veteran for 
thrombocytopenia purpura since active 
service.

3.  The veteran should be afforded a VA 
examination to determine the existence 
and etiology of any currently manifested 
thrombocytopenia purpura.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently has 
thrombocytopenia purpura.  If it is 
determined that the veteran currently has 
thrombocytopenia purpura, the examiner is 
requested to offer an opinion as to what 
the likelihood is that currently 
manifested thrombocytopenia purpura 
preexisted the veteran's active service, 
or that it had its onset during active 
service.  If it is determined that the 
currently manifested thrombocytopenia 
purpura preexisted the veteran's active 
service, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that any currently 
manifested thrombocytopenia purpura was 
chronically worsened beyond any natural 
progression during the veteran's active 
service.  If it cannot be determined 
whether thrombocytopenia purpura 
preexisted active service, had its onset 
during active service, or was chronically 
worsened beyond any natural progression 
during the veteran's active service, on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and afforded the appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	C. P. RUSSELL
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



